DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation of “a length of the print medium” in line 2 is indefinite since the scope of the length cannot be ascertained in light of the Specification, which states the “print medium” can be broadly including materials, such as cloth, a plastic film, a metal plate, glass, ceramics, wood, and leather, capable of accepting ink ([0031]). The lengths for such broad materials are not well defined.
Regarding claim 18, the recitation of “a length of the print medium” in line 2 is indefinite since the scope of the length cannot be ascertained in light of the Specification, which states the “print medium” can be broadly including materials, such as cloth, a plastic film, a metal plate, glass, ceramics, wood, and leather, capable of accepting ink ([0031]). The lengths for such broad materials are not well defined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishihara (US 2020/0398555 A1).
Nishihara teaches the following claimed limitations:
Regarding claim 1, a printing apparatus (image forming apparatus 100; FIG. 1) comprising:
a conveyance unit (conveying roller pair 44; conveyor belt 45; FIG. 1) configured to convey a print medium (paper sheet; [0033]);
a printhead configured to print an image by discharging ink to the print medium conveyed by the conveyance unit (heads 49; FIG. 1; image former 4b ejects ink to the conveyed paper sheet; [0035]);
a heating unit provided on a downstream of the printhead with respect to a conveyance direction of the print medium (heaters 103; FIG. 1) and configured to heat the print medium on which the image is printed by the printhead (for drying ink, the first post processing apparatus 100c includes a fan 102 and a heater 103; [0027]);
a correction unit provided on a downstream of the heating unit with respect to the conveyance direction (decurl roller pair 104; FIG. 1) and configured to correct curl 
a control unit (controller 1; FIG. 2) configured to control to delay (controller 1 rotates conveying roller pair 44 to control conveying speed; [0033]; the wait time or delay being the distance divided by the sheet conveying speed; [0037]), between the heating unit and the correction unit, the conveyance of the print medium heated by the heating unit (the distance between the heaters 103 and the decurl roller pair 104 divided by the sheet conveying speed gives the delay between the heaters 103 and the decurl roller pair 104; FIG. 1).
Regarding claim 3, the correction unit includes a roller configured to correct the curl occurring in the print medium by pressing the print medium (decurl roller pair 104; FIG. 1).
Regarding claim 11, a control method for a printing apparatus (method for image forming apparatus 100; FIG. 1) including a conveyance unit (conveying roller pair 44; conveyor belt 45; FIG. 1) configured to convey a print medium (paper sheet; [0033]), a printhead configured to print an image by discharging ink to the print medium conveyed by the conveyance unit (heads 49; FIG. 1; image former 4b ejects ink to the conveyed paper sheet; [0035]), a heating unit provided on a downstream of the printhead with respect to a conveyance direction of the print medium (heaters 103; FIG. 1) and configured to heat the print medium on which the image is printed by the printhead (for drying ink, the first post processing apparatus 100c includes a fan 102 and a heater 103; [0027]), and a correction unit provided on a downstream of the heating unit with respect to the conveyance direction (decurl roller pair 104; FIG. 1) and configured to correct curl occurring in the print medium (decurl roller pair 104 removes curling caused by heating; [0027]),
the method comprising controlling to delay (controller 1 rotates conveying roller pair 44 to control conveying speed; [0033]; the wait time or delay being the distance divided by the sheet conveying speed; [0037]), between the heating unit and the correction unit, the conveyance of the print medium heated by the heating unit (the distance between the heaters 103 and the decurl roller pair 104 divided by the sheet conveying speed gives the delay between the heaters 103 and the decurl roller pair 104; FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US 2020/0398555 A1) in view of Ogasahara (US 2018/0207945 A1).
Nishihara teaches the following claimed limitations:
Regarding claim 13, the correction unit includes a roller configured to correct the curl occurring in the print medium by pressing the print medium (top and bottom rollers of the decurl roller pair 104 press the medium; FIG. 1), and
dried (fan 102 and hear 103 dries the medium; FIG. 1).
Nishihara does not teach the following claimed limitations:
Regarding claim 2, the control unit temporarily stops the conveyance by the conveyance unit or decelerates the conveyance by the conveyance unit between the heating unit and the correction unit.
Regarding claim 12, in the controlling, the conveyance by the conveyance unit is temporarily stopped or decelerated between the heating unit and the correction unit.
Ogasahara teaches the following claimed limitations:
Further regarding claim 2, the sheet conveyance speed can be gradually changed by the control section 10 ([0038]; FIG. 1). As such, a user could operate the control unit to temporarily stop the conveyance by the conveyance unit or decelerate the conveyance by the conveyance unit between the heating unit and the correction unit for the purpose of improving quality of the printed medium.
Further regarding claim 12, the sheet conveyance speed can be gradually changed by the control section 10 ([0038]; FIG. 1). As such, a user could control the conveyance by the conveyance unit to temporarily stop or decelerate between the heating unit and the correction unit for the purpose of improving quality of the printed medium.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the control unit temporarily stops the conveyance by the conveyance unit or decelerates the decelerated between the heating unit and the correction unit, as taught by Ogasahara, into Nishihara for the purpose of improving quality of the printed medium.
Claims 4-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US 2020/0398555 A1) in view of Jang et al. (US 2017/0050448 A1).
Nishihara teaches the following claimed limitations:
Regarding claim 4, the roller comprises a roller pair that presses the print medium by a first roller and a second roller (top and bottom rollers of decurl roller pair 104; FIG. 1).
Nishihara does not teach the following claimed limitations:
Further regarding claim 4, the first roller covered with an elastic member and the second roller made of a metal.
Regarding claim 5, a drying unit provided between the printhead and the heating unit and configured to dry, by warm air, the print medium on which the image is printed by the printhead.
Regarding claim 14, drying, by warm air, the print medium, on which the image is printed by the printhead, between the printhead and the heating unit with respect to the conveyance direction.
Jang et al. teach the following claimed limitations:
Further regarding claim 4, the first roller covered with an elastic member (elastic roller 334; FIG. 7; [0089]) and the second roller made of a metal (shaft 333 formed of 
Further regarding claim 5, a drying unit provided between the printhead and the heating unit and configured to dry, by warm air, the print medium on which the image is printed by the printhead (heating device 310 having a blowing fan 312 upstream of flattening device 320 having heater 321a; FIG. 7) for the purpose of drying the ink on the recording medium before the unevenly deformed surface of the medium is flatten.
Further regarding claim 14, drying, by warm air, the print medium, on which the image is printed by the printhead, between the printhead and the heating unit with respect to the conveyance direction (heating device 310 having a blowing fan 312 upstream of flattening device 320 having heater 321a; FIG. 7) for the purpose of drying the ink on the recording medium before the unevenly deformed surface of the medium is flatten.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the first roller covered with an elastic member and the second roller made of a metal; a drying unit provided between the printhead and the heating unit and configured to dry, by warm air, the print medium on which the image is printed by the printhead; drying, by warm air, the print medium, on which the image is printed by the printhead, between the printhead and the heating unit with respect to the conveyance direction, as taught by Jang et al., into Nishihara for the purposes of pressing a recording medium while transferring heat; drying the ink on the recording medium before the unevenly deformed surface of the medium is flatten.
Allowable Subject Matter
Claims 6-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 6-7 is the inclusion of the limitations of the printing apparatus, as recited in claim 1, that further include a calculation unit configured to calculate, based on print data input from a host apparatus, an ink application amount discharged to one print medium by the printhead, wherein the control unit decides a time for delaying the conveyance of the print medium between the heating unit and the correction unit based on the ink application amount calculated by the calculation unit.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 8 is the inclusion of the limitations of the printing apparatus, as recited in claim 1, that further include a discrimination unit configured to discriminate a type of a print medium fed from a feeding apparatus on which a plurality of print media are stacked, wherein the control 
The primary reason for indicating allowable subject matter of claim 9 is the inclusion of the limitations of the printing apparatus, as recited in claim 1, that further include a temperature sensor configured to measure a temperature near the correction unit; and a hygro-sensor configured to measure a humidity near the correction unit, wherein the control unit decides a time for delaying the conveyance of the print medium between the heating unit and the correction unit based on the temperature measured by the temperature sensor and the humidity measured by the hygro-sensor.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 10 is the inclusion of the limitations of the printing apparatus, as recited in claim 1, that further include the correction unit is provided away from the heating unit by not less than a length of the print medium with respect to the conveyance direction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
claim 15 is the inclusion of method steps of the control method for a printing apparatus, as recited in claim 11, that further include calculating, based on print data input from a host apparatus, an ink application amount discharged to one print medium by the printhead, wherein in the controlling, a time for delaying the conveyance of the print medium between the heating unit and the correction unit is decided based on the calculated ink application amount. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 16 is the inclusion of method steps of the control method for a printing apparatus, as recited in claim 11, that further include discriminating a type of a print medium fed from a feeding apparatus on which a plurality of print media are stacked, wherein in the controlling, a time for delaying the conveyance of the print medium between the heating unit and the correction unit is decided based on the discriminated type of the print medium. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 17 is the inclusion of method steps of the control method for a printing apparatus, as recited in claim 11, that further include if a temperature sensor configured to measure a temperature near the correction unit and a hygro-sensor configured to measure a humidity near the correction unit are provided, a time for delaying the conveyance of the 
The primary reason for indicating allowable subject matter of claim 18 is the inclusion of method steps of the control method for a printing apparatus, as recited in claim 11, that further include the correction unit is provided away from the heating unit by not less than a length of the print medium with respect to the conveyance direction. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






10 September 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853